IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 367 MAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
PAUL DAVID CRISSMAN,          :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 23rd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.